Citation Nr: 0212925	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  96-45 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right bunion, status post bunionectomy, currently 
evaluated 10 percent disabling. 

2.  Entitlement to an increased rating for a service-
connected left bunion, status post bunionectomy, currently 
evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran had unverified military service from January 1977 
to March 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 decision by the RO in Washington, DC 
which, in pertinent part, granted an increased 10 percent 
rating for service-connected status post right bunionectomy, 
and which denied an increase in a noncompensable rating for a 
service-connected left bunion; the veteran appealed for 
increased ratings.  In an August 1996 rating decision, the RO 
granted an increased 10 percent rating for a service-
connected left bunion.

The Board notes there are other matters which are not on 
appeal at this time.  During the course of the appeal, in 
rating decisions dated in March 1996, June 1996 and June 
2002, the RO denied service connection for several other 
claimed conditions, including a stress fracture of the left 
leg, frostbite of the feet, a bilateral knee condition, 
residuals of a head injury, frostbite of the hands and face, 
Bell's palsy, post-traumatic stress disorder, and hepatitis 
C.  The file shows that the veteran never appealed some of 
these issues, and never filed a substantive appeal as to the 
other issues.  Consequently, such issues are not before the 
Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 
2001).  By a letter to the veteran dated in March 2002, the 
RO informed him that it had been determined that he did not 
file timely substantive appeals with respect to the issues of 
service connection for residuals of a head injury, a stress 
fracture of the left leg, and a knee disorder.  He was 
informed that he could appeal this decision as to the 
timeliness of his appeals, and he did not respond.

By a letter to the veteran dated in March 2002, the veteran 
was advised of necessary evidence regarding his claim for 
compensation for a fall at a VA facility.  The veteran 
submitted VA medical records and handwritten notes pertinent 
to this claim.  This issue is not in appellate status and is 
referred to the RO for appropriate action.

Finally, by a statement dated in September 1996, it appears 
that the veteran is attempting to claim service connection 
for hearing loss, headaches, joint pain, a gastrointestinal 
disorder, a respiratory disorder, and bilateral leg pains.  
These issues are not in appellate status, and are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected right bunion, status post 
bunionectomy is manifested by a well-healed bunionectomy with 
excellent range of motion. 

3.  The veteran's service-connected left bunion, status post 
bunionectomy is manifested by a mild recurrence of a bunion 
deformity, good range of motion (greater than 15 degrees), 
pain, and mild deviation of the great toe.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
service-connected right bunion, status post bunionectomy, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5279, 5280 (2001).

2.  The criteria for a rating in excess of 10 percent for a 
service-connected left bunion, status post bunionectomy, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5279, 5280 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claims.  
Such notice is found in a March 2002 request for evidence, 
the rating decision, the statement of the case and 
supplemental statements of the case.  The veteran and his 
representative have submitted written arguments.  The Board 
concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case to the 
extent possible.  Id.  Based on the entire record, the Board 
finds that all relevant evidence has been developed to the 
extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Factual Background

Service medical records show that the veteran was treated for 
bilateral bunions and bilateral hallux valgus.  In an April 
1984 rating decision, the RO established service connection 
for bilateral bunions, with a noncompensable rating.

A VA X-ray study of the feet dated in early October 1995 
shows bilateral pes planus (flat feet) and bilateral hallux 
valgus.  Subsequent X-ray studies of the feet dated in late 
October 1995 reflect marked hallux valgus metatarsus varus 
configuration and hammer toes in both feet, with degenerative 
joint disease of the first metatarsophalangeal (MTP) joint of 
the right foot, and moderate osteoarthritis of the first MTP 
joint in the left foot.

In December 1995, the veteran underwent bunionectomy surgery 
on his right foot.  He also underwent arthroplasty of the 
second toe of the right foot.  It was noted that he had a 
painful medial dorsal eminence at the first MTP joint of the 
right foot for approximately seven years.  The postoperative 
diagnoses were hallux abducto valgus deformity of the right 
foot, and second toe hammer digit syndrome of the right foot.

In a March 1996 rating decision, the RO granted an increased 
10 percent rating for status post right bunionectomy, and a 
temporary total rating for convalescence based on right foot 
surgery.

By statements dated in April 1996, the veteran said he had 
chronic foot pain and was unable to work as a truck driver 
due to his foot pain.  He said his bilateral foot pain 
prevented him from walking and from ever running again.  He 
said his foot pain prevented him from working since he was on 
his feet for 10 hours per day at work.  He reiterated his 
assertions in subsequent statements.

By a letter dated in April 1996, a VA podiatrist stated that 
the veteran had a severe left bunion with a left second 
hammer toe which caused pain.

In mid-April 1996, the veteran underwent bunionectomy surgery 
on his left foot.  He also underwent arthroplasty of the 
second toe of the left foot.  It was noted that he had a 
painful exostosis on the dorsal medial aspect of the left 
first MTP joint of the right foot for approximately seventeen 
years.  The postoperative diagnoses were hallux abducto 
valgus deformity of the left foot, and hammer digit syndrome 
of the second toe of the left foot.

In an August 1996 rating decision, the RO granted an 
increased 10 percent rating for a left bunion, and a 
temporary total rating for convalescence based on left foot 
surgery.

By a statement dated in September 1996, the veteran said he 
was unable to put any weight on his feet, and that he could 
not walk without pain.  In October 1996, he said his left 
foot was worse than his right, and he had to use local 
anesthesia and steroids to stand on his left foot.

By a letter dated in September 1996, a VA podiatrist stated 
that the veteran was having discomfort in the left first MTP 
joint, and would receive physical therapy three times a week 
for a month.  The doctor indicated that he would then be re-
evaluated for possible surgical correction.  In October 1996 
VA podiatrists stated that the veteran had been followed for 
unremitting postoperative pain following osteotomies of the 
first metatarsal heads bilaterally, and that numerous 
conservative treatment approaches were unsuccessful.  The 
doctor stated that the veteran's pain and associated 
difficulty in ambulation and weight bearing made it difficult 
if not impossible for the veteran to work.

In November 1996, the veteran asserted that a 20 percent 
rating should be assigned for each foot.

At a February 1997 VA foot examination, the veteran 
complained of bunion pain in the left foot, pain in the 
plantar metatarsal head of the left great toe, and pain in 
the second toe of the right foot.  He denied any bunion pain 
in the right foot.  On examination of the right foot, there 
was no tenderness to palpation and no swelling.  On 
examination of the left foot, there was tenderness to 
palpation of the plantar metatarsal head of the great toe, 
with no swelling.  Function of the feet was normal, and there 
was bilateral hallux valgus, worse on the left.  There was a 
left bunion.  Arches were not shallow, and there was pes 
planus bilaterally.  Gait was generally normal.  The 
diagnoses were bilateral hallux valgus, status post bilateral 
bunionectomies, residual left bunion pain, residual left 
metatarsal head tenderness to palpation, residual right 
second toe pain, no tenderness to palpation, and bilateral 
pes planus.  Photographs of his feet were attached to the 
examination report.

VA hospital and outpatient treatment records dated in 1997 
reflect treatment for a variety of conditions, including 
psychiatric disorders, but do not reflect treatment for a 
bilateral foot disorder.

By statements dated in May 1997 and September 1997 the 
veteran said that he was unable to work due to medications 
used to treat his psychiatric disorder.

At a December 1998 VA foot examination, the veteran 
complained of left foot pain, especially when wearing shoes.  
He said he only had mild pain of the right foot when wearing 
dress shoes.  He said he had pain in both MTP joints after 
standing for long periods of time.  On examination, the 
veteran's gait was slow but normal.  There were bilateral 
hallux valgus deformities, much more marked on the left.  
There were surgical scars over the MTP joints and dorsum of 
the second toes bilaterally.  The scars were well-healed, 
flat, mobile, and non-tender.  There was a bunion on the left 
foot which was tender to palpation.  There was a callus on 
the dorsum of the left second toe measuring about 0.75 
centimeters in diameter.  There was mild tenderness in 
applying pressure over the callus.  There was no edema.  The 
veteran was able to walk on his heels without much 
difficulty, but had difficulty walking on his toes due to 
pain in the toes of his left foot.  The pertinent diagnoses 
were a callus of the left second toe, marked hallux valgus 
deformity on the left, and radiological evidence of deformity 
of the right first metatarsal bone distally.  A December 1998 
X-ray study of the feet shows that the veteran complained of 
pain in the left first MTP joint.  The study showed hallux 
valgus deformity of the left foot, and a deformed first 
metatarsal bone of the right foot.

VA hospital and outpatient treatment records dated from 2000 
to 2002 primarily reflect treatment for unrelated conditions, 
including a psychiatric disorder and substance abuse.  A 
September 2000 progress note shows that the veteran 
complained of constant left foot pain.  The pertinent 
diagnosis was chronic left foot pain, post surgery.  A 
February 2001 treatment note shows that the veteran was 
performing construction work for a temporary agency.  A March 
2001 treatment note shows that the veteran reported that he 
had been working as a supervisor of automobile preparations 
since November 1999.  It was noted that he complained of left 
foot bunion pain.  A March 2001 social work note shows that 
the veteran was laid off from his job as a forklift 
operator/warehouseman due to difficulties managing his 
psychiatric disorder and substance abuse.  In March 2002, it 
was noted that the veteran was unemployed but had held 
several jobs in the past.

At an April 2002 VA foot examination, the veteran complained 
of left foot pain.  He said he had no pain in his right foot.  
He said the left foot pain was constant and prevented him 
from standing or walking for prolonged periods of time.  The 
examiner noted that the veteran was not wearing orthotics and 
walked without the aid of a crutch or cane.  On examination 
of the right foot, there was a well-healed bunionectomy with 
excellent range of motion.  There was no pain on palpation 
and no edema.  On examination of the left foot, there was a 
mild recurrence of a bunion deformity.  There was good range 
of motion (greater than 15 degrees).  There was mild 
deviation of the great toe.  There was no pain on palpation 
of the bunion, but the veteran had pain at the second MTP 
joint, which was secondary to his surgery and represented a 
metatarsalgia.  There was no edema.  Neither foot had painful 
motion.  The diagnoses were pain secondary to a bunion 
deformity of the left foot, and metatarsalgia secondary to a 
bunion deformity of the left foot.  An April 2002 X-ray study 
of the left foot shows a moderate hallux valgus deformity 
with subluxation of the first MTP joint.  No other bone or 
soft tissue abnormality was seen.

By statements dated in May 2002, the veteran reiterated many 
of his assertions.  He said he had no additional evidence to 
submit.  He complained of left foot pain.  He said his pain 
was worse since his surgery than it had been previously.  He 
said he had pain on the bottom of both feet.

By a statement dated in September 2002, the veteran's 
representative asserted that an extraschedular rating should 
be assigned for the bilateral foot disability, based on the 
veteran's reports of severe pain and resultant functional 
limitations.
Analysis

The veteran contends that his service-connected right and 
left foot disabilities are more disabling than currently 
evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.

The RO has evaluated the veteran's service-connected right 
foot disability as 10 percent disabling under the criteria 
pertaining to hallux valgus.  A 10 percent rating has also 
been assigned for the service-connected left foot disability 
under these criteria.  Under this code, a maximum 10 percent 
rating is assigned for unilateral hallux valgus when it is 
severe, if equivalent to amputation of the great (1st) toe, 
or when it has been operated on with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Code 5280 (2001).

Unilateral or bilateral anterior metatarsalgia (Morton's 
disease) is rated 10 percent disabling.  This is the maximum 
rating for this disability.  38 C.F.R. § 4.71a, Code 5279 
(2001).

The most recent VA examination shows that the veteran's 
service-connected right foot disability is manifested by a 
well-healed bunionectomy with excellent range of motion, with 
no pain.  The service-connected left foot disability is 
manifested by complaints of pain, a mild recurrence of a 
bunion deformity, good range of motion (greater than 15 
degrees), and mild deviation of the great toe.  A higher 
rating is not warranted under Codes 5279 or 5280, as the 
veteran is already in receipt of the maximum rating under 
these codes.  

Higher ratings are also not warranted under Codes 5276 or 
5284, as the veteran is not service-connected for pes planus, 
and as there is no evidence that the veteran had an in-
service foot injury.  38 C.F.R. § 4.71a, Codes 5276, 5284 
(2001).  Hence, the Board concludes that an increased 
schedular rating is not in order under any of the applicable 
rating criteria.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

As noted above, the veteran's representative has asserted 
that an extraschedular rating should be assigned for the 
veteran's service-connected foot disabilities.  The Board 
does not have the authority to assign an extraschedular 
rating in the first instance, nor does this case present an 
exceptional or unusual disability picture which would warrant 
referral to appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  In this regard, 
the Board notes there is no evidence of record that the 
veteran's bilateral foot disabilities have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  The evidence shows that although the veteran's 
foot disabilities affected his employment immediately 
following his foot surgeries in the mid-1990s, he has 
subsequently been working, and his employment has recently 
been limited by unrelated non-service-connected psychiatric 
disorders, not by his foot disabilities.

The preponderance of the evidence is against the veteran's 
claims for increased ratings for his service-connected 
bilateral foot disabilities.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for a service-connected right bunion, 
status post bunionectomy, is denied.

An increased rating for a service-connected left bunion, 
status post bunionectomy, is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

